DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 1 recites the limitation "said conduit" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said claw" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the reactor tube" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said conduit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugimoto et al. (US 2022/0088554).
Regarding claim 1, the reference Sugimoto et al. discloses an air lance for removing pellets from reactor tubes, comprising: a conduit body (200, 130) having an inlet end defining an inlet opening, an outlet 5end defining a bottommost discharge opening (111), an outer surface, a main internal passageway (215, 140) from the inlet opening to the bottommost discharge opening (111)(see paras. [0015]; [0032]; [0064]; Figs. 1, 5); and a poker (330) fixed relative to the conduit body (200, 130) and projecting beyond the bottommost discharge opening to serve as both a spacer and poker (see para. [0075]; Fig. 14); wherein a rigid member (200) extends along the conduit body (200, 130) for an extended distance to the poker (see paras. [0065]-[0067]), such that the outlet end of the conduit (200, 130), the poker (330), and the rigid member (200) may be inserted into a tube (510), with the top of the rigid member (200) and the inlet opening located above the tube (510), and wherein a hammering force may be applied to the top of the rigid member to be transmitted through the rigid member to the poker for dislodging and breaking pellets (see paras. [0065]-[0067]).
Regarding claim 2, the reference Sugimoto et al. discloses the air lance, wherein the rigid member is the conduit body itself, the conduit body being made of a rigid material (see paras. [0065]-[0067]).
Regarding claim 4, the reference Sugimoto et al. discloses the air lance, wherein the conduit defines a plurality of upwardly-directed openings (152, 155) at spaced intervals along its length, for assisting in lifting dislodged pellets up and out of the top of the tube (see paras. [0050]; [0054]; [0059]; Figs. 1, 5, 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (US 2022/0088554).
Regarding claim 3, the claim depends from claim 1 such that the reasoning applied to claim 1 above is applied herein for the dependent portion of the claim. The reference Sugimoto et al. does not specifically disclose wherein the rigid member is a rod lying adjacent to and secured to the conduit body. However, the reference Sugimoto et al. teaches that an impact force applying member in the form of a rigid rod-shaped member (310) can be provided along a side of the conduit body (200) to apply an impact force to a solid matter stuck inside the tube (510) by using both the rigid rod-shaped member (310) and the conduit body (200) (see para. [0097]). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rigid rod-shaped member (310) arranged adjacent to and secured to the conduit body (200) to apply an impact force to solid matter stuck inside the tube (510) in combination with the conduit body (200) of Sugimoto et al., since Sugimoto et al. teaches that the work of applying an impact force to the solid matter stuck in the tube (510) can be carried out by using both the rigid rod-shaped member (310) and the conduit body (200) (see para. [0097]). In addition, the reference Sugimoto et al. teaches that the impact force applying member (310) can be configured to be insertable into the tube (510) together with the conduit body (200) (see paras. [0074]; [0086]). Thus, it also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rigid rod-shaped member (310) arranged adjacent to and secured to the conduit body (200) to facilitate insertion of the conduit body (200) together with the rigid rod-shaped member (310) into the tube (510) (see paras. [0074]; [0086]). 
Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 6, and 9, the claims would be allowable because the prior art of record does not disclose or fairly suggest the feature: a rigid adapter tube, including an inlet; an outlet connected to said conduit body at said inlet opening, such that said inlet is in fluid communication with said main internal passageway; and an upward projection, such that that a hammering force applied to said upward projection will be transmitted through said rigid adapter tube and through said rigid conduit body to said claw, as recited in claim 5.
Regarding claims 7 and 8, the claims would be allowable because the prior art of record does not disclose or fairly suggest the feature: a vacuum manifold configured to be mounted on top of the reactor tube, said vacuum manifold including an arcuate elbow wall defining a plurality of openings through said arcuate elbow wall for allowing ambient air to pass through said openings when said arcuate elbow is connected to a vacuum line; said vacuum manifold also including a vertical riser configured to receive said conduit with a close fit such that said conduit can pass through said vertical riser and through said arcuate elbow into the reactor tube when the manifold is mounted on the reactor tube, as recited in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774